Order entered January 21, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00894-CV

                                  ERIC DRAKE, Appellant

                                               V.

                               SUNHEE PI, ET AL., Appellees

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-01374-E

                                           ORDER
       In an order dated December 17, 2013, the Court granted, in part, appellant’s December 3,

2013 motion. In our order, we requested that appellees file a response by January 3, 2014 to

appellant’s request that we order the court reporter to produce the tape recording of the May 31,

2013 hearing. As of today’s date, appellees have not filed a response.

       We did, however, receive a response with documentation from Vikki Ogden, Official

Court Reporter for County Court at Law No. 5 of Dallas County, Texas, on December 18, 2013.

On June 13, 2013, appellant filed a complaint with the Court Reporters Certification Board

alleging that Vikki Ogden would alter the reporter’s record of the May 31, 2013 in favor of

appellee.   After reviewing appellant’s complaint, the Court Reporters Certification Board
dismissed it on September 27, 2013. Accordingly, we DENY appellant’s December 3, 2013

motion to the extent it requests that we order production of the tape recording.

       We DIRECT the Clerk of this Court to send a copy of this order, by electronic

transmission, to Vikki Ogden and counsel for appellees, and by first-class mail to appellant.

                                                     /s/     ADA BROWN
                                                             JUSTICE